In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              _________________
                               NO. 09-15-00032-CV
                              _________________


                         IN RE MUJTABA ALI KHAN

________________________________________________________________________

                               Original Proceeding
________________________________________________________________________

                          MEMORANDUM OPINION

      In a petition accompanied by a motion for temporary relief, Relator, Mujtaba

Ali Khan, asks this Court to issue a writ of prohibition restraining the judge of the

284th District Court of Montgomery County, Texas, “from holding any contempt

proceedings to enforce any orders currently on appeal before this Court[.]” Relator

currently has pending before this Court an appeal from a judgment on the merits

and an appeal from a turnover order in the same case. The judgment orders Relator

to transfer his ownership interest in Xenon Anesthesia of Texas PLLC to the real

party in interest, Haroon Chaudhry, M.D., and awards attorney’s fees. The

judgment has not been superseded. See Tex. R. App. P. 24.2(a)(2). The turnover

                                         1
 
 
 




order requires Relator to deliver an executed Equity Interest Assignment

Agreement transferring Relator’s interest in the company to Chaudhry and orders

Relator to pay attorney’s fees to Chaudhry. The trial court has scheduled a show

cause hearing for January 28, 2015, to determine whether Relator should be held in

contempt for disobeying the turnover order.

      The purpose of a writ of prohibition is to “protect the subject matter of an

appeal or to prohibit an unlawful interference with the enforcement of a superior

court’s orders and judgments.” Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 683 (Tex. 1989). In this case, Relator has not shown that the trial court lacks

authority to hold contempt proceedings and enforce its orders. “A trial court is free

to aid execution while an unsuperseded judgment is on appeal.” In re Sheshtawy,

154 S.W.3d 114, 124 (Tex. 2004).

      “An appellate court still retains the overarching power to stay any actions of

a trial court, including contempt proceedings, that may interfere with its

jurisdiction or the subject matter of the appeal.” Id. Relator contends that he has a

meritorious appeal, but he has not demonstrated that the issuance of a writ of

prohibition is necessary to enforce our jurisdiction. See Tex. Gov’t Code Ann. §

22.221(a) (West 2004). We deny the petition for a writ of prohibition and the

motion for temporary relief. See Tex. R. App. P. 52.8.

                                         2
 
 
 




      PETITION DENIED.



                                              PER CURIAM


Submitted on January 22, 2015
Opinion Delivered January 22, 2015

Before Kreger, Horton, and Johnson, JJ.




                                          3